Citation Nr: 0404571	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has established basic legal entitlement 
to VA benefits.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant claims that her deceased spouse had World War 
II service with the U.S. Armed Forces in the Philippines.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 determination by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

It is certified that the appellant's deceased spouse had no 
recognized active duty service in the Armed Forces of the 
United States.  


CONCLUSION OF LAW

Active service requirements for basic legal entitlement to VA 
benefits are not met.  38 U.S.C.A. §§ 101, 107, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

It is not entirely clear to what extent, if any, the VCAA 
duties to assist and notify apply in a case such as the 
instant one where the law is dispositive.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Regardless, the 
appellant has had ample notice.  By correspondence in 
September 2001 and the March 2003 Statement of the Case (SOC) 
she was informed of the controlling law and regulations, as 
well as what evidence was of record and what evidence was 
needed to establish entitlement to the benefit sought.  The 
September 2001 letter (prior to the decision on appeal) 
advised her of the changes in duty to assist resulting from 
the VCAA and included specific information describing her own 
and VA's respective responsibilities in development of 
evidence.  The appellant was initially advised that records 
she submitted showed her deceased spouse had service with the 
New Philippine Scouts from August 1946 to July 1949.  She was 
subsequently notified, in June 2002 and October 2002, of the 
service department's certification that her deceased husband 
actually did not have qualifying service for VA benefits; 
this information was reiterated in the March 2003 SOC.  She 
was further advised that service department certification is 
binding on VA.  

The Board notes that correspondence in October 2002 
incorrectly stated that new and material evidence was 
required to reopen the instant claim.  As the original claim 
was denied in June 2002, it had not yet become final in 
October 2002 and, logically, would not have required 
reopening.  The issue was correctly stated in the March 2003 
SOC, at which time the Decision Review Officer (DRO) 
performed a de novo review of the evidence.  As the appellant 
was ultimately provided with the correct information and 
notified of her right to submit additional evidence to 
support her claim, she is not prejudiced by the error in the 
October 2002 correspondence.  While the September 2001 letter 
advised the appellant to submit any evidence within 60 days, 
it went on to inform her that evidence submitted within a 
year would be considered.  In fact, everything submitted to 
date (more than two years later) has been accepted for the 
record and considered.  The appellant is not prejudiced by 
any notice deficiency.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan 7, 2004).  
The record includes Philippine government documents and a 
United States service department verification of service.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As 
the appellant has not alleged any further service or provided 
information which would require recertification, no further 
development is indicated.  

Factual Background

The appellant asserts that she should be entitled to VA death 
benefits based on her deceased husband's military service 
during World War II.  Pertinent evidence of record includes:  
a Certification of the Office of Adjutant General, dated in 
November 1997; a Confirmation of Military Service from the 
Military Service Board of the Department of National Defense, 
dated in July 1999; a Certification of the Office of Adjutant 
General dated in October 2002; and a certified copy of the 
death certificate of the appellant's husband, dated in July 
2001.  

In February 2002 the service department certified that the 
appellant's deceased husband had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  

Analysis

Whether a person is a veteran is a question dependent on 
service department certification.  38 C.F.R. § 3.41(a), (d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department.  A copy of an original 
document is acceptable if the copy was issued by the service 
department or if the copy was issued by a public custodian of 
records who certifies that it is a true and exact copy of the 
document in the custodian's custody; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

After the appellant submitted Philippine documents appearing 
to show that her deceased spouse had military service with 
the United States Armed Forces (New Philippine Scouts), the 
RO requested service department verification of his service.  
The service department, via the National Personnel Records 
Center (NPRC), certified that the appellant's deceased spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

The appellant has submitted Philippine Army paperwork and 
local government documents indicating her deceased spouse 
served during World War II, but no evidence which may be 
accepted by VA as proof of qualifying service.  No document 
submitted is a service department document, and thus 
sufficient to counter the adverse service certification by 
the service department.  38 C.F.R. § 3.203(a).  The Board is 
bound by a certification of no service by the service 
department.  Duro, 2 Vet. App. at 532.  

Accordingly, the Board finds that the appellant's spouse did 
not have recognized active service that would confer on him 
veteran status or confer on the appellant legal entitlement 
to VA benefits.  Moreover, as noted, the appellant has not 
alleged any different period of service that would warrant a 
request for re-certification by the service department.  
Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

Basic legal entitlement to VA benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



